Writ of habeas corpus in the nature of an application to reduce bail upon Queens County indictment No. 1888/05.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Queens County indictment No. 1888/05 from the sum of $100,000 to the sum of $25,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum *550as a cash bail alternative, and upon (1) condition that the petitioner refrain from operating a motor vehicle while released on bail, and (2) any conditions previously imposed by the Supreme Court, Queens County, in conjunction with the original bail set on Queens County indictment No. 1888/05; in the event that the bail of $25,000, which was previously set, has not been exonerated and returned to the person who posted it, then, the bail already posted shall satisfy the $25,000 bail required. Crane, J.E, Luciano, Rivera and Lunn, JJ., concur.